 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Eugene Nunnery,                                           Case No.: 3:19-cv-00618-JAD-WGC

 4             Petitioner                                   Order Granting in Part Application to
                                                              Proceed In Forma Pauperis and
 5 v.                                                               Appointing Counsel

 6 William Gittere, et al.,                                             [ECF Nos 1, 4]

 7             Respondents

 8

 9            After a jury trial, petitioner Eugene Nunnery was found guilty of multiple charges and

10 sentenced to death for a first-degree murder conviction. 1 He now petitions for a writ of habeas

11 corpus. 2 I have reviewed his petition under Rule 4 of the Rules Governing Section 2254 Cases in

12 the United States District Courts, and I find it worthy of service upon the respondents.

13            Nunnery also filed an application for leave to proceed in forma pauperis 3 and requests

14 appointed counsel. 4 His financial certificate is incomplete, so I decline to waive the filing-fee

15 requirement. It does appear, however, that Nunnery lacks the resources necessary to employ

16 counsel for this capital habeas corpus action, so I grant him pauper status for all other purposes

17 in this case, and I appoint counsel to represent him.

18            Accordingly, IT IS HEREBY ORDERED that Nunnery’s application to proceed in forma

19 pauperis [ECF No. 1] is GRANTED in part and DENIED in part. Nunnery is granted leave to

20

21
     1
         Nunnery v. State, 263 P.3d 235, 241 (Nev. 2011).
22   2
         ECF No. 2.
23   3
         ECF No. 1.
     4
         ECF No. 4.
 1 proceed in forma pauperis in all respects other than payment of the filing fee, which has already

 2 been paid.

 3         IT IS FURTHER ORDERED that Nunnery’s motion for appointment of counsel [ECF

 4 No. 4] is GRANTED. The Federal Public Defender for the District of Nevada is appointed to

 5 represent Nunnery. The Federal Public Defender will have until November 12, 2019, to file

 6 either a notice of appearance as counsel or a notice indicating its inability to represent Nunnery

 7 in these proceedings.

 8         The Clerk of Court is directed to electronically SERVE a copy of this order on the

 9 Federal Public Defender for the District of Nevada. The Clerk of Court is also directed to

10 ADD Aaron D. Ford, Attorney General of the State of Nevada, as counsel for respondents.

11         Finally, the Clerk of Court is directed to electronically SERVE upon respondents a

12 copy of Nunnery’s petition (ECF Nos. 2/3) and a copy of this order. Respondents have until

13 November 12, 2019, to enter a notice of appearance, but no further action in this case is

14 required until the Court orders otherwise.

15         Dated: October 10, 2019

16                                                           _________________________________
                                                                     _____________  _ _______ _ _
                                                             U.S. District
                                                                      rictt Judge
                                                                            Juddgge Jennifer
                                                                            Ju      Jennniferr A. Dorsey
17

18

19

20

21

22

23



                                                    2
